DISSENTING OPINION
Fokd, Judge:
I am in agreement with the majority opinion that, under the most recent pronouncements of our appellate court in United States v. Idl Mfg. & Sales Corp., 48 CCPA 17, C.A.D. 756, Nord Light, Inc. v. United States, 49 CCPA 12, C.A.D. 786, and Rosenblad Corp. v. United States, 49 CCPA 81, C.A.D. 800, in order to be a machine, the mechanical contrivance must have some movable parts. I am also in agreement that the imported refrigeration unit, containing a so-called bubble pump and circulation of a fluid within a sealed unit, does not constitute a moving part under the Rosenblad Corp. case, supra.
The majority opinion cites the case of United States v. Bosch Magneto Co., 13 Ct. Cust. Appls. 569, T.D. 41434, as standing for the *7principle that where a device contributes to the safety of operation of a machine, and/or is required by state law, it may be properly considered to be a part of a machine. However, the majority opinion did not so consider the thermostatically controlled valve, which the record indicates at the time of importation was required by law in all but seven states, and, at the time of trial, in all states, but held it was an incidental movable feature which did not assist, nor was it essential, to the operation of the gas refrigerator per se, citing United States v. Baker Perkins, Inc., B. F. Downing Co., Inc., 46 CCPA 128, 132, C.A.D. 714.
Since the thermostatically controlled valves were required by law and are clearly utilized for the safety of operation of gas refrigerators, we all agree they constitute parts for tariff purposes. However, I do not consider these parts to be incidental. The record clearly establishes that the thermocouple is injected into the flame, thereby generating a small amount of electricity, which is, in turn, transmitted to an electromagnet in the magnetic valve. The record further indicates that, upon failure of the flame, the magnet releases the valve and shuts off the supply of gas. When the gas supply is shut off automatically, by virtue of this thermostatically controlled valve, it is obvious that the refrigeration unit is unable to operate, and rather than being incidental, as held by the majority, it is, in fact, essential, which is manifested by the requirements under state law.
In the case of United States v. Antonio Pompeo, 43 CCPA 9, C.A.D. 602, certain superchargers were held to be parts of automobiles since, once installed, the engine would not operate if the supercharger did not function. In the case at bar, once the thermostatically controlled valve is installed, the failure of the flame would likewise prevent the functioning of the refrigeration unit. Both the supercharger in the Pompeo case, supra, and the thermostatically controlled valve in the case at bar function while the unit is in operation. With the thermostatically controlled valve, when the flame, which is the energy utilized by the refrigerator, is functioning properly, a small amount of electricity is generated, which activates the electromagnet and keeps the valve open to permit the admission of fuel. Upon failure of the flame, the valve automatically closes, shutting off the supply of fuel, which consequently prevents the proper operation of the refrigeration unit. Therefore, I am of the opinion that the thermostatically controlled valve is a part, within the purview of the Bosch Magneto case, supra, and brings the refrigeration units involved herein within the principles of the Pompeo case, supra.
I would, therefore, hold that a gas refrigerator, requiring a thermostatically controlled valve, is a machine having a movable part, within the pur-view of paragraph 372, as modified, as claimed by the plaintiff herein.'